Citation Nr: 0800493	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-16 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD) prior to 
May 10, 2005.

2.  Entitlement to an initial disability rating in excess of 
50 percent for PTSD on and after May 10, 2005.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
November 1970 and from December 1972 to June 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection for 
PTSD at 30 percent disabling, effective January 28, 2002.  
Subsequently, in a June 2005 rating decision, the RO 
increased the evaluation for PTSD to 50 percent disabling, 
effective May 10, 2005.  As that award was not a complete 
grant of benefits, the issue remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

In an Informal Hearing Presentation dated in November 2007, 
the appellant's representative disagreed with the RO's 
January 2007 rating decision denying the veteran's claim for 
TDIU.  The Board construes the representative's written 
statement as a notice of disagreement (NOD) with the January 
2007 rating decision.  Therefore, the claim for TDIU is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the Agency of Original Jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.


FINDINGS OF FACT

1.  Prior to May 10, 2005, the veteran's service-connected 
PTSD was manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; panic attacks 
(weekly or less often); hypervigilance; detachment; chronic 
sleep impairment; irritability; mild memory loss (such as 
forgetting names, directions, and recent events) and Global 
Assessment of Functioning (GAF) score of 55.

2.  Prior to May 10, 2005, there was no evidence of PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work relationships.  

3.  On and after May 10, 2005, the veteran's service-
connected PTSD is manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; near-continuous panic 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships and Global Assessment of 
Functioning (GAF) score of 48.

4.  On and after May 10, 2005, there was no evidence of PTSD 
manifested by total occupational and social impairment due to 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  





CONCLUSIONS OF LAW

1.  Prior to May 10, 2005, the criteria for an initial 
disability rating in excess of 30 percent for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.130, 
Diagnostic Code 9411 (2007).

2.  On and after May 10, 2005, the criteria for a 70 percent 
initial disability rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  A February 2002 
notice and duty to assist letter was sent to the veteran 
prior to the initial AOJ decision in this matter and informed 
the appellant of what evidence was needed to establish a 
service connection claim and of what VA would do or had done 
to help obtain medical evidence or other non-government 
records necessary to support his claim.  The VA duty to 
notify was further satisfied subsequent to the initial AOJ 
decision by way of a letter sent to the appellant in April 
2006 that fully addressed all four notice elements and 
informed the appellant of what evidence was required to 
substantiate the appellant's TDIU claim.  

Moreover, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
an April 2006 letter, the appellant was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date, if TDIU was granted on appeal.  No 
such notice was provided regarding the veteran's initial 
rating claim for PTSD.  However, since, the veteran is 
appealing the initial evaluation and effective date assigned 
following the grant of service connection for PTSD, there can 
be no possibility of any prejudice to the claimant.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

With respect to the VA's duty to assist, VA has a duty to 
assist the veteran in the development of a claim.  This duty 
includes assisting the veteran in the procurement of service 
medical records and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In the present appeal, the AOJ obtained, or made reasonable 
attempts to obtain, all relevant evidence identified by the 
veteran.  The AOJ requested and received the veteran's 
service medical records, outpatient treatment records from 
the New Orleans VA Medical Center (VAMC) from April 2002 to 
April 2007, and the veteran's Social Security Administration 
(SSA) records.  The claims file also contains a statement 
from B. L. Craig, M.D., dated in May 2005 and various lay 
statements.  The veteran was afforded VA PTSD examinations in 
November 2002 and June 2007.  Given the above, the Board is 
not aware of the existence of additional relevant evidence in 
connection with the appellant's claim that VA has not sought.  
In July 2007, the veteran submitted a VA Form stating that 
there was no further evidence regarding his claim.  
Accordingly, the Board finds that no further assistance to 
the appellant in acquiring evidence is required by statute.  

The Board finds that the evidence of record -service medical 
records, VA medical treatment records, VA examinations, a 
private medical statement, and lay statements -- is adequate 
for determining whether the criteria for an increase in 
initial rating for PTSD have been met.  Accordingly, the 
Board finds that the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims and no further assistance to the appellant in 
acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107 (West 2002).  Because the present appeal 
arises from an initial rating decision, which established 
service connection and assigned an initial disability rating, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran contends that the initial disability rating 
assigned for his PTSD should be increased to reflect more 
accurately the severity of his symptomatology.

In an April 2003 rating decision, the RO granted service 
connection for PTSD at 30 percent disabling, effective 
January 28, 2002.  Subsequently, in a June 2005 rating 
decision, the RO increased the evaluation for PTSD to 50 
percent disabling, effective May 10, 2005.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
evaluation is warranted where the disorder is manifested by 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, and recent events). 

A 50 percent evaluation is assigned if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships.  

A 70 percent evaluation is assigned if there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective relationships.  

A maximum of 100 percent evaluation is assigned for total 
occupational and social impairment due to gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

In VA examination reports, the veteran has been assigned GAF 
scores ranging between 55 and 48.  The Court has held that 
GAF scores reflect the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996).  A 
score of 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation,severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 
score of 51 to 60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH ED, American Psychiatric Association (1994) 
(DSM-IV), p. 32; 38 C.F.R. §§ 4.125(a), 4.130.

Initial Rating for PTSD prior to May 10, 2005

Prior to May 10, 2005, the veteran's PTSD was rated at 30 
percent disabling.  Medical evidence includes VA outpatient 
treatment records, lay statements, and a VA PTSD examination 
dated in November 2002.  

The veteran was afforded a VA PTSD examination in November 
2002, where he reported symptoms of depression, poor sleep, 
nightmares, hypervigilance, irritability, and anxiety.  He 
denied suicidal or homicidal ideation.  The VA examiner found 
that the veteran's PTSD had a direct impact on his ability to 
function on a day-to-day basis and assigned the veteran a GAF 
score of 55.  The veteran also reported to be unemployed from 
his previous occupation as a truck driver.  Social Security 
Administration (SSA) records showed that the veteran was 
unemployable due to his disabilities to include a low back 
disorder and psychiatric disorders.  

VA outpatient treatment records between April 2002 and 
December 2004 along with SSA records show that the veteran 
experienced symptoms of depression, anxiety, hypervigilance, 
irritability, detachment from others, nightmares, and mild 
memory loss.  Given the above evidence of symptomatology, the 
Board concludes that, prior to May 10, 2005; the 
preponderance of the evidence is against an initial 
disability rating in excess of 30 percent for the veteran's 
PTSD.  

There is no persuasive medical evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work relationships.  
Thus, prior to May 10, 2005, a 50 percent rating is not 
warranted for the veteran's PTSD and his claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

As the preponderance of the evidence is against the veteran's 
claim, the "benefit-of-the-doubt" rule is not applicable, and 
the Board must deny his claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert, supra.

Initial Rating for PTSD on and after May 10, 2005

A private medical statement submitted by Dr. Craig in May 
2005, opined that the veteran's PTSD was related to service, 
but provided no further description of his symptomatology.  
VA outpatient treatment records between May 2005 and April 
2007 show that the veteran experienced symptoms of anxiety, 
depression, anger, irritability, decreased concentration, and 
suicidal thoughts.  A treatment note dated in May 2005, 
indicated that the veteran had thoughts of hurting himself 
and others.  Further, statements received in May 2005 from 
the veteran's family and friends show that the veteran 
exhibited mood swings including anger and period of violence.

At his most recent VA PTSD examination in June 2007, the 
veteran reported increased symptoms to include sleep 
difficulties, hypervigilance, depression, isolation, 
irritability, depression, and constant anxiety.  Upon 
examination, the veteran was cooperative, alert, and oriented 
to time, place, person, and situation.  He had adequate 
grooming and hygiene.  His speech was normal.  He did show 
symptoms of anxiety, depression, and hyperarousal.  He denied 
any suicidal or homicidal ideation.  After a review of the 
veteran's medical history and claims file, the VA examiner 
opined that the veteran's symptoms worsened since his last 
examination and assigned a GAF score of 48.

Resolving the doubt in the veteran's favor, a review of the 
evidence reveals that overall, the degree of social and 
occupational impairment caused by the veteran's PTSD symptoms 
approximates the criteria for a 70 percent rating.  The 
medical evidence shows that the veteran's PTSD is manifested 
by occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: depression and 
anxiety; suicidal ideation; impaired impulse control (such as 
unprovoked irritability with periods of violence); and 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Given the above analysis 
and evidence, the Board concludes that the veteran's PTSD 
more closely approximates a 70 percent disability rating.  
38 C.F.R. § 4.7.  

However, the preponderance of the evidence is against 
entitlement to a 100 percent schedular rating.  The evidence 
of record, reported above, does not show total occupational 
and social impairment due to gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Psychiatric examinations primarily show that the 
veteran was alert and oriented, with organized or cogent 
thought process.  He did not display grossly inappropriate 
behavior or persistent delusions or hallucinations.  
Therefore, the Board concludes that the veteran's PTSD does 
not meet the criteria for a 100 percent schedular evaluation.  
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  

In reaching this determination, the Board has considered 
whether, under Fenderson, supra, a higher rating for PTSD 
might be warranted for any other period of time during the 
pendency of this appeal.  Fenderson, 12 Vet. App. 119.  But 
there is no evidence that the veteran's PTSD has been 
persistently more severe than the extent of disability 
contemplated under the assigned ratings during the period of 
this initial evaluation.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  Although the veteran is currently 
unemployed, SSA records show that his unemployment is due to 
disabilities to include PTSD and low back disorder.  The 
Board notes that the assignment of a 70 percent disability 
rating appropriately addresses any occupational impairment 
due to the veteran's PTSD.  Further, there is no competent 
evidence that the veteran's service-connected PTSD has 
resulted in frequent hospitalizations.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2005).  See Bagwell, supra; Shipwash, supra.  


ORDER

Prior to May 10, 2005, an initial disability rating in excess 
of 30 percent for PTSD is denied.

On and after May 10, 2005, an initial disability rating of 70 
percent for PTSD is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

As noted above, in an Informal Hearing Presentation dated in 
November 2007, the appellant's representative disagreed with 
the RO's January 2007 rating decision denying the veteran's 
claim for TDIU.  The Board construes the representative's 
written statement as an NOD with regard to the denial of a 
claim for TDIU due to service-connected disability.  As such 
it requires the issuance of an SOC.  Manlincon, 12 Vet. App. 
at 240-41; see also 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002).  
Therefore, this case must be remanded for a separate 
statement of the case on the issue of TDIU.  

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the 
case as to the issue of entitlement for 
TDIU due to service-connected disability.  
The appellant and his representative 
should be apprised of his right to submit 
a substantive appeal in order to have his 
claim reviewed by the Board.  The VA 
should allow the appellant and his 
representative the requisite period of 
time for a response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claim.  No action by the veteran is required until 
he receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


